Citation Nr: 0534031	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  95-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's disease 
(claimed as dizziness and vertigo).

2.  Entitlement to service connection for elevated liver 
enzymes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from January 1985 to 
December 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1994 and September 1996 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

This case has twice been remanded by the Board for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran does not have Meniere's disease that is 
related to service.

3.  The veteran does not suffer from a disability associated 
with his claimed elevated liver enzymes, which are simply a 
lab result and not a specific diagnosis.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
service  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A disability associated with elevated liver enzymes was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Meniere's disease

The veteran's service medical records are negative for any 
mention of Meniere's disease, or any complaints of dizziness 
or similar symptoms.  The veteran's separation examination 
and report of medical history at the time of discharge do not 
indicate any such diagnosis or symptoms.

The Board notes that it is unclear from the record if the 
veteran currently suffers from Meniere's disease.  The 
veteran has complained of dizziness and ringing in his ears.  
He has been granted service connection for tinnitus.  An 
electronystagmography (ENG) performed in March 1994 was 
essentially normal except with respect to calorics which 
showed a mild right unilateral weakness based on a strong 
left cool response.  The veteran became very dizzy during 
this test.  A VA examination in September 1995 indicated the 
possibility of Meniere's disease or some central pathology.

The veteran was examined by a private neurologist in October 
1995.  The veteran complained of experiencing a spinning 
sensation which is associated with a throbbing headache.  The 
examination showed normal mental status and normal cranial 
nerves and full visual fields and extraocular movements with 
no nystagmus.  Motor strength and reflexes were normal and 
there was no evidence of sensory defect.  The impression was 
inner ear dysfunction, probably chronic.

The veteran had another VA ear examination in June 1996 which 
was normal.  In May 1998 the Board requested an expert VHA 
opinion to answer the question of whether the veteran had 
Meniere's disease or not.  Dr. E. Cantey Haile wrote an 
opinion that the diagnosis of Meniere's disease was very 
questionable.  Dr. Haile noted that the only positive 
objective finding is the very equivocal ENG test done in 
1994.  The veteran had normal hearing and no real abnormal 
nystagmus on the ENG.  Dr. Haile noted that head trauma is 
not a common precursor to Meniere's disease, and that the 
hearing usually fluctuates and is low tone in nature, neither 
of which were apparent in the veteran's records.  Dr. Haile 
did suggest that a second ENG test might be revealing.

The veteran underwent another VA examination in May 1999.  
The examiner indicated his opinion that the veteran does not 
have Meniere's disease because there is no audiologic or 
peripheral vestible findings to support that diagnosis.  The 
diagnosis was chronic central vertigo of unknown etiology.  
The veteran was given a second ENG in  January 2005 that was 
entirely normal with no evidence of vestibulopathy.

Based on the most recent ENG, and the VHA opinion the Board 
finds that the veteran does not have Meniere's disease.  The 
only suggestion that he might have the disability is the 1994 
ENG test, but a repeat test was normal, and the VHA opinion 
indicates that a diagnosis of Meniere's disease is very 
questionable.  The Board acknowledges the veteran's belief 
that he has Meniere's disease that is related to service, but 
as a layperson, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board finds that entitlement to 
service connection is not warranted for Meniere's disease.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2005).

B.  Entitlement to service connection for elevated liver 
enzymes

The veteran has asserted that his service medical records 
show that he was found to have elevated liver enzymes and 
that this lab result is due to in-service exposure to 
hydrazine.  None of the VA examinations or treatment records 
show any liver disability associated with elevated liver 
enzyme readings.  The VA examination in December 2004 showed 
normal liver enzymes and no current disability.  The VA 
examination in October 1998 was also normal.  The veteran did 
have elevated liver enzymes in June 2001, but there is no 
assertion or finding of a specific disability that is 
associated with these elevated liver enzyme readings.  In the 
absence of a current disability there can be no valid claim.  
Brammer v Derwinski, 3 Vet. App.  223, 225 (1992).  

II.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
August 2003 and November 2004 that told him what was 
necessary for his claims to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the Supplemental Statements of the Case 
(SSOCs) he was provided with specific information as to why 
his claims seeking service connection were being denied, and 
of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's August 2003 and November 2004 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2004 letter included a request to the 
veteran for any additional evidence or information that might 
pertain to the claim.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the July 
2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private medical records, a VHA opinion, and provided the 
veteran with several VA examinations.  In addition, the 
veteran has testified at a personal hearing.  The veteran has 
not indicated that there is any additional evidence available 
to help support his claim for service connection.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


ORDER

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for elevated liver enzymes 
is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


